     Case 3:15-cr-00192-WKW-CSC Document 85 Filed 08/18/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  )      CASE NO. 3:15-CR-192-WKW
                                           )                [WO]
 LUIS SAMOYOA-CASTILLO                     )

                                      ORDER

      Before the court is Defendant’s Motion to Run Sentences Concurrently. (Doc.

# 79.) The Government has filed a response in opposition. (Doc. # 84.) The motion

is due to be denied.

      In 2018, the court sentenced Defendant to thirty-six months on his third

conviction for illegal reentry, in violation of 8 U.S.C. § 1326(a) and (b)(2) (Case No.

2:17-CR-443 (Doc. # 44)) and to twenty-four months for revocation of his

supervised release (Case No. 3:15-CR-192 (Doc. # 63)). The sentences were ordered

to run consecutively. Defendant moves the court to run the sentences concurrently.

Defendant’s motion is due to be denied.

      “The authority of a district court to modify an imprisonment sentence is

narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194–95

(11th Cir. 2010). Under 18 U.S.C. § 3582(c)(1)(B), “the court may modify an

imposed term of imprisonment to the extent otherwise expressly permitted by statute

or by Rule 35 of the Federal Rules of Criminal Procedure.” No statute (other than
     Case 3:15-cr-00192-WKW-CSC Document 85 Filed 08/18/20 Page 2 of 3




§ 3582(c)(1)(B)) permits modification here. So Federal Rule of Criminal Procedure

35 is Defendant’s only option.

      “Within 14 days after sentencing,” according to Rule 35, “the court may

correct a sentence that resulted from arithmetical, technical, or other clear error.”

Fed. R. Crim. P. 35(a). Those listed grounds are “intended to be very narrow and to

extend only to those cases in which an obvious error or mistake has occurred.” Fed.

R. Crim. P. 35 advisory committee’s note to 1991 amendment. The fourteen-day

requirement is jurisdictional. Phillips, 597 F.3d at 1196–97 (citing United States v.

Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir. 2002); United States v. Morrison, 204

F.3d 1091, 1093 (11th Cir. 2000)).

      Defendant’s motion does not satisfy Rule 35’s requirements. It has been more

than fourteen days since the court sentenced Defendant. And Defendant has not

identified any “arithmetical, technical, or other clear error” in the judgment. Fed. R.

Crim. P. 35(a). The court therefore lacks jurisdiction to amend or modify his

sentences. See United States v. Rodriguez, 499 F. App’x 904, 910 (11th Cir. 2012)

(per curiam) (reaching a similar conclusion). Even if the court had the authority to

modify Defendant’s sentences, it would not. As the record reveals, the court has

explained to Defendant why a consecutive sentence was necessary to deter him from




                                          2
      Case 3:15-cr-00192-WKW-CSC Document 85 Filed 08/18/20 Page 3 of 3




further criminal conduct (Doc. # 56, at 14–18), and its decision was affirmed (Doc.

# 60).1

       For these reasons, it is ORDERED that Defendant’s pro se Motion to Run

Sentences Concurrently (Doc. # 79) is DENIED.

       DONE this 18th day of August, 2020.

                                                      /s/ W. Keith Watkins
                                                UNITED STATES DISTRICT JUDGE




       1
          Defendant also says that “he is in quarantine for the pandemic of COVID-19, and he’s in
[a] special unit for his vulnerability based [o]n his ailments.” (Doc. # 79.) To the extent that
Defendant seeks a compassionate release based on the COVID-19 pandemic, 18 U.S.C.
§ 3582(c)(1)(A)(i) permits a modification of a convicted defendant’s sentence only when
“extraordinary and compelling reasons warrant such a reduction.” However, a defendant may only
move for such a reduction after he or she “has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [after] the lapse of
30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is
earlier.” § 3582(c)(1)(A). Courts are not at liberty to excuse a statutory exhaustion requirement.
Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016); McCarthy v. Madigan, 503 U.S. 140, 144 (1992)
(“Where Congress specifically mandates, exhaustion is required.”). This statute’s exhaustion
requirement is no exception. United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (“Nothing
in § 3582(c)(1)(A) suggests the possibility of judge-made exceptions.”). Furthermore, the
defendant must exhaust or wait 30 days before he or she files a motion for compassionate release.
Id. at 836 (dismissing a § 3582(c)(1)(A)(i) motion without prejudice because the movant’s 30-day
window did not close until after the motion was filed). Defendant’s motion does not demonstrate
that he has complied with the statutorily mandated procedure; thus, a motion for compassionate
release is premature.
                                                 3
